Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered April 18, 2000.
Ordered that the judgment is affirmed.
Appellate review of the issue raised by the defendant was ef*385fectively waived by him as part of his plea agreement. Accordingly, the judgment of conviction is affirmed (see People v Hidalgo, 91 NY2d 733 [1998]; People v Seaberg, 74 NY2d 1 [1989]; People v Kazepis, 101 AD2d 816 [1984]). Ritter, J.E, Smith, Friedmann, H. Miller and Crane, JJ., concur.